DETAILED ACTION

This office action is in response to the remarks and amendments filed on 9/26/22.  Claims 21 and 24-42 are pending.  Claims 21 and 24-42 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21 and 24-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent 9,339,430. 
Claims 21 and 24-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent 9,265,679. 
Claims 21 and 24-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of US Patent 9,642,760.
Claims 21 and 24-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-52 of US Patent 8,060,960. 
Claims 21 and 24-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-85 of US Patent 9,308,145.
Claims 21 and 24-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent 9,504,622.
Claims 21 and 24-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of US Patent 9,301,897. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the application recites structures in the independent claims of “a base,” “a head end support structure,” “a foot end support structure,” “a rail,” “a lower body support structure,” “a chest pad,” “at least one pelvic pad,” and “a mechanism configured to angulate.”  All of this terminology is broad and general, and is found in the claims of the above cited patents, either in the same, or very similar terminology.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patented claims (amounting to not claiming certain patented limitations), the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “a connecting portion that extends transverse to the superior end of the respective one of the side rails extends parallel to the inferior end of the respective one of the side rails.”  As these rails are claimed to be parallel (”the superior end of the respective one of the side rails extends parallel to the inferior end of the respective one of the side rails”) it is unclear how it is geometrically possible for a connecting portion to be both parallel and perpendicular to a straight side rail.  Appropriate correction is required.



In view of the above rejections the respective claims are rejected as best understood on prior art as follows:
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24, and 28-42 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0123546 to Horton et al. (“Horton”) in view of US Patent Application Publication 2009/0126116 to Lamb et al. (“Lamb”).
Claim 21.  A surgical table for prone and lateral positioning of a patient, the table comprising: a base supported on the floor and comprising a head end (Horton, Fig. 2 #17b is a head end of a frame) support support the apparatus of Horton) connecting the head and foot end supports, the end supports extending parallel with respect to each other and having a vertical plane extending therebetween (Horton, Figs. 2-3); and a patient support structure having a first end support and an opposite second end support (Horton, Fig. 2), the patient support structure comprising spaced apart first and second side rails (Horton, Fig. 2, #’s 13a and 13b) each having opposite superior and inferior ends, the superior ends defining a portion of the first end and the inferior ends defining a portion of the second end, the superior end of a respective one of the side rails being immovable (Horton, Fig. 2, rails #’s 13a and 13b are rigid beams, and therefore each end of the rails are “immovable” relative to the other end) relative to the inferior end of the respective one of the side rails, the patient support structure being located laterally to at least one side of the vertical plane and supported therebetween by the head and foot end supports (Horton, Fig. 2), being positioned entirely between the side rails such that the at least one pelvic pad is spaced apart from the side rails (Horton, Fig. 2, #134b is positioned between the side rails), the at least one pelvic pad being coupled with the lower body translation and angulation structure via a mechanism configured to angulate the at least one pelvic pad about a rotation axis that is generally perpendicular to the vertical plane (Horton, Fig. 3, shows angulation of leg support system #120), wherein, when the patient support structure changes from a first position to a more angulated position (Horton, Fig. 3, see various positions of #120), the lower body translation and angulation structure is configured to translate (Horton, Fig. 3, see various positions of #120; pad #134 inherently translate toward the chest pad due to rotational movement; however, the pad #134 also is shown to slide or translate along rail #124 in Fig. 4) the at least one pelvic pad towards the chest pad, and angulate the at least one pelvic pad about the rotation axis, wherein the lower body translation and angulation structure is translatably supported (Horton, Fig. 3, see various positions of #120; pad #134 inherently translate toward the chest pad due to rotational movement; however, the pad #134 also is shown to slide or translate along rail #124 in Fig. 4) on the patient support structure, and wherein the patient is configured to be positioned on the surgical table in a lateral position.
Claim 24.  A surgical table (Horton, Fig. 2) comprising: a base comprising a rail (Horton does explicitly not teach a rail since Horton’s invention is not directed toward well-known frame components and Horton does not teach details of his frame; Lamb teaches a rail at Fig. 1, #32; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the frame of Horton with the rail of Lamb in order to provide sufficient strength to support the apparatus of Horton) extending along a longitudinal axis between opposite first and second ends, the base comprising a first column (Horton, Fig. 3 #14a is a head end post) coupled to the first end and a second column (Horton, Fig. 3 #14b is a foot end post) coupled to the second end; a frame comprising a first end comprising spaced apart first and second side rails (Horton, Fig. 2, #’s 13a and 13b) each having opposite superior and inferior ends, the superior ends defining a portion of the first end of the frame and the inferior ends defining a portion of the second end of the frame, the superior end of a respective one of the side rails being immovable (Horton, Fig. 2, rails #’s 13a and 13b are rigid beams, and therefore each end of the rails are “immovable” relative to the other end) relative to the inferior end of the respective one of the side rails; a tray (Horton, Fig. 2, #86 reads on Applicant’s “tray”) coupled to the first end of the frame; a chest pad (Horton, Fig. 2, #84a and 84b) coupled to the tray; a support assembly (Horton, Fig. 3, #120) coupled to the second end of the frame; and a pelvic pad (Horton, Fig. 3, #134a) coupled to the support assembly such that the pelvic pad is spaced apart from the side rails (Horton, Fig. 2, #134a is spaced apart from rails #13a and 13b).
Claim 28.  A surgical table as recited in claim 24, wherein the tray is configured to translate relative to the first column in opposite directions along the longitudinal axis (Horton does not specifically discuss translation of the torso support portions of the apparatus; however Horton does teach a sleeve for adjusting leg portions in a longitudinal direction; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide this longitudinal movement for the torso supporting portions as well in order to maximize a user’s comfort).
Claim 29.  A surgical table as recited in claim 24, wherein the first end of the frame includes a pair of upper body support members positioned above the side rails (Horton, Fig. 3 #84a), the tray being coupled to the upper body support members, the upper body support members being configured to be retracted relative to the first column to increase a distance between the chest pad and the pelvic pad (regarding being “retracted relative to the first column”, Horton does not specifically discuss translation of the torso support portions of the apparatus; however Horton does teach a sleeve for adjusting leg portions in a longitudinal direction in Fig. 4; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide this longitudinal movement for the torso supporting portions as well in order to maximize a user’s comfort).
Claim 30. A surgical table as recited in claim 24, wherein the first end of the frame includes a pair of upper body support members positioned above the side rails (Horton, Fig. 3 #84a), the tray being coupled to the upper body support members, the upper body support members being configured to be extended relative to the first column to decrease a distance between the chest pad and the pelvic pad (regarding being “extended relative to the first column”, Horton does not specifically discuss translation of the torso support portions of the apparatus; however Horton does teach a sleeve for adjusting leg portions in a longitudinal direction in Fig. 4; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide this longitudinal movement for the torso supporting portions as well in order to maximize a user’s comfort).
Claim 31.  A surgical table as recited in claim 24, wherein the support assembly is configured to translate relative to the second column in opposite directions along the longitudinal axis (Horton’s leg support assembly #120 as seen in Fig. 3 is capable of sliding or translating in a longitudinal direction, as taught in Fig. 4).
Claim 32.  A surgical table as recited in claim 24, wherein the second end of the frame includes a pair of upper body support members positioned above the side rails (Horton, Fig. 3 #84a), the support assembly being slidable relative to the upper body support members to increase a distance between the chest pad and the pelvic pad (regarding the support assembly being “slidable”, Horton does not specifically discuss translation of the torso support portions of the apparatus; however Horton does teach a sleeve for adjusting leg portions in a longitudinal direction in Fig. 4; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide this longitudinal movement for the torso supporting portions as well in order to maximize a user’s comfort).
Claim 33.  A surgical table as recited in claim 24, wherein the second end of the frame includes a pair of upper body support members positioned above the side rails (Horton, Fig. 3 #84a), the support assembly being slidable relative to the upper body support members to decrease a distance between the chest pad and the pelvic pad (regarding the support assembly being “slidable”, Horton does not specifically discuss translation of the torso support portions of the apparatus; however Horton does teach a sleeve for adjusting leg portions in a longitudinal direction in Fig. 4; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide this longitudinal movement for the torso supporting portions as well in order to maximize a user’s comfort).
Claim 34.  A surgical table as recited in claim 24, wherein the tray is coupled to the first end of the frame by a shaft, the shaft being pivotable relative to the first column about a pivot axis that extends perpendicular to the longitudinal axis to pivot the tray relative to the first column about the pivot axis (Horton teaches that the torso support portions can pivot as seen at arrow #102 in Fig. 3; also see column 7, lines 7-9).
Claim 35.  A surgical table as recited in claim 34, further comprising an actuator configured to pivot the shaft relative to the first column about the pivot axis (Horton discloses in column 6, lines 28-31 that an actuator can be used for movement of the leg positioner portions, however Horton is silent as to using an actuator for the torso portions; it would have been obvious to one of ordinary skill in the art at the time the invention was made to also provide the torso portions with actuators, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art; In re Venner, 120 USPQ 192).
Claim 36.  A surgical table as recited in claim 24, wherein the support assembly is coupled to the second end of the frame by a shaft, the shaft being pivotable relative to the second column about a pivot axis that extends perpendicular to the longitudinal axis to pivot the support assembly relative to the second column about the pivot axis (Horton’s support assembly is seen at #120 in Fig. 3; pelvis and leg support portions #’s 134a and 128a are pivotable as seen in Fig. 4).
Claim 37.  A surgical table as recited in claim 36, wherein the second end of the frame comprises left and right arm supports, the side rails each being positioned between the arm supports (Examiner notes that Applicant’s arm supports are located at Applicant’s first end not at the claimed second end; however, Applicant’s disclosure is enabling since it would have been obvious for one of ordinary skill to be able to construct arm supports at a foot end based on Applicant’s disclosure; moreover, Horton teaches arm supports at #’s 60a and 60b in Fig. 2; it would have been obvious to place the arm supports of Horton on either the first end or second of the surgical table, as an obvious matter of design choice).  
Claim 38.  A surgical table as recited in claim 24, wherein the pelvic pad includes two spaced apart pelvic pads that are each positioned entirely between the side rails (Horton, Fig. 2, #’s 134a and 134b).
Claim 39.  A surgical table as recited in claim 24, wherein the columns each have a fixed height (Horton teaches posts 14a and 14b; see column, 4, lines 24-28).
Claim 40.  A surgical table comprising: a base comprising a rail extending along a longitudinal axis between opposite first and second ends, the base comprising a first column coupled to the first end and a second column coupled to the second end; a frame comprising a first end the frame comprising spaced apart first and second side rails each having opposite superior and inferior ends, the superior ends defining a portion of the first end of the frame and the inferior ends defining a portion of the second end of the frame, the superior end of a respective one of the side rails being immovable relative to the inferior end of the respective one of the side rails, the superior ends and the inferior ends each extending parallel to one anothersuch that the pelvic pads are positioned entirely between the side rails and spaced apart from the side rails, wherein the tray is coupled to the first end of the frame by a first shaft, the first shaft being fixed relative to the tray and rotatable relative to the first column to rotate the tray about the longitudinal axis, wherein the support assembly is coupled to the second end of the frame by a second shaft, the second shaft being fixed relative to the support assembly and rotatable relative to the second column to rotate the support assembly about the longitudinal axis, wherein the first end of the frame includes a first pair of rails, the tray being coupled to the first pair of rails, the first pair of rails being configured to be extended relative to the first column to decrease a distance between the chest pad and the pelvic pads and to be retracted relative to the first column to increase the distance between the chest pad and the pelvic pads, wherein the second end of the frame includes a second pair of rails, the support assembly being slidable relative to the second pair of rails to increase and decrease the distance between the chest pad and the pelvic pads, wherein the first shaft is pivotable relative to the first column about a first pivot axis that extends perpendicular to the longitudinal axis to pivot the tray relative to the first column about the first pivot axis, and wherein the second shaft is pivotable relative to the second column about a second pivot axis that extends perpendicular to the longitudinal axis to pivot the support assembly relative to the second column about the second pivot axis (Applicant’s Claim 40 recites limitations that are substantially the same as the limitations of claims 34-39 above; see rejections above).
Claim 41.  A surgical table as recited in claim 24, wherein the superior end of the respective one of the side rails is monolithically formed with the inferior end of the respective one of the side rails (Horton, Fig. 2, rails #’s 13a and 13b are rigid beams, and therefore each end of the rails are “monolithically formed” with the other end) .
Claim 42.  A surgical table as recited in claim 24, wherein the superior end of the respective one of the side rails extends parallel to the inferior end of the respective one of the side rails (Horton, Fig. 2, each side rail #‘s 13a and 13b are seen to be linear, or “parallel” to itself), the superior end of the respective one of the side rails being inferior end of the respective one of the side rails by a that extends transverse to the superior end of the respective one of the side rails extends parallel to the inferior end of the respective one of the side rails (Horton teaches connecting portions #17a and 17b in Fig. 2 which are transverse to side rails #’s 13a and 13b).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0123546 to Horton et al. (“Horton”) and US Patent Application Publication 2009/0126116 to Lamb et al. (“Lamb”), in view of US Patent 9,072,646 to Skripps et al. (“Skripps”).
Claim 25.  A surgical table as recited in claim 24, wherein the tray is coupled to the first end of the frame by a shaft, the shaft being fixed relative to the tray and rotatable relative to the first column to rotate the tray about the longitudinal axis (Horton discloses brackets, or “shafts”, seen at #18a and 18b in Fig. 2, Horton also discloses that the apparatus can rotate about axis #32 by adjusting the height of the frame members #16a and 16b, see column 4, lines 20-30;  however, Horton does not provide additional details of this rotational capability; Skripps teaches a similar apparatus that is capable of rotating about a longitudinal axis as seen in at least Fig 21b and paragraph [0117]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Horton with the rotational structures and capability provided by Skripps as it would be beneficial to position a user in a lateral decubitus position for certain medical procedures such as in Skripps paragraph [0101] which states “for example, during an extreme (or direct) lateral interbody fusion (XLIF/DLIF), a surgeon may access the patient's spine while the patient is in the lateral position to place a spinal implant and then move the patient to the prone position to place screws, plates, rods, and the like to secure the implant”; Skripps teaches a shaft seen unlabeled in Fig. 3, along axis #14A).
Claim 26.  A surgical table as recited in claim 24, wherein the support assembly is coupled to the second end of the frame by a shaft, the shaft being fixed relative to the support assembly and rotatable relative to the second column to rotate the support assembly about the longitudinal axis (Horton discloses two shafts, #’s 18a and 18b at each end of the apparatus, but does not teach one shaft that is co-linear with the axis of rotation, however it would have been an obvious matter of design choice to provide the apparatus of Horton with one shaft along the axis as taught by Skripps, rather than the two taught by Horton; see shafts in Skripps, Fig. 3 along axis #14A).
Claim 27.  A surgical table as recited in claim 24, wherein: the tray is coupled to the first end of the frame by a first shaft, the first shaft being fixed relative to the tray and rotatable relative to the first column to rotate the tray about the longitudinal axis; and the support assembly is coupled to the second end of the frame by a second shaft, the second shaft being fixed relative to the support assembly and rotatable relative to the second column to rotate the support assembly about the longitudinal axis (Horton discloses two shafts, #’s 18a and 18b at each end of the apparatus, but does not teach one shaft that is co-linear with the axis of rotation, however it would have been an obvious matter of design choice to provide the apparatus of Horton with one shaft along the axis as taught by Skripps, rather than the two taught by Horton; see shafts in Skripps, Fig. 3 along axis #14A).

Discussion of allowable subject matter

None of Applicant’s current claim language is allowable over the prior art, as is discussed in the above rejections.  However, Applicant’s disclosure include a significant amount of information that has not been included in the claims, including (for example) structural details seen in Fig. 19-25.  Applicant’s invention would likely be allowable over the prior art if claimed in sufficient detail.  Examiner notes that the current claim language is broad and a significant amount of additional structural details would likely be required to overcome the prior art.  Furthermore, a significant amount of additional structural details would likely be required to differentiate over Applicant’s former patents and to overcome the double patenting rejections discussed above.


Response to Applicant's remarks and amendments

Applicant’s remarks and amendments have overcome rejections under 35 USC §103 and §112 in the office action dated 7/13/22.
With respect to the independent claims, Applicant argues that the claimed invention is differentiated from the prior art of Lamb, Piccioni, and Skripps as a result of claim amendments.  However the claim amendments have necessitated new grounds of rejection in view of Horton, and Lamb, or Horton, Lamb, and Skripps as discussed above. 
	




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673